                 Case 1:21-cv-00128-N/A Document 1                       Filed 03/22/21           Page 1 of 3

                                                                                                          Form 1-1
            UNITED STATES COURT OF INTERNATIONAL TRADE                                                     FORM 1

Danfoss LLC,

                             Plaintiff,
                                                                                        SUMMONS
            v.
                                                                                  1:21-cv-00128
UNITED STATES,

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                    /s/ Mario Toscano
                                                                        Clerk of the Court

                                                         PROTEST
Port of
                                                                Date Protest Filed:   February 12, 2020
Entry:           Chicago, Illinois (3901)
Protest                                                         Date Protest
Number:        3901-20-106720                                   Denied:               October 23, 2020
Importer:        Danfoss LLC

Category of
Merchandise:      Static converter covers, bases and housings

                                 ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of            Date of                Entry                   Date of         Date of
    Number                  Entry            Liquidation             Number                   Entry         Liquidation
9PM-26360307                9/23/2018           8/16/2019         9PM-26361065                9/20/2018       8/16/2019
9PM-26360315                9/23/2018           8/16/2019         9PM-26361883                9/24/2018       8/16/2019
9PM-26360323                9/20/2018           8/16/2019         9PM-26362105                9/24/2018       8/16/2019

                                            Please see attached continuation sheet.
                                                   Continued on Form 1-3.

Port Director                                                                  William R. Rucker
U.S. Customs and Border Protection                                             Faegre Drinker Biddle & Reath
Port of Chicago                                                                191 N. Wacker Drive, Suite 3700
5600 Pearl St.                                                                 Chicago, IL 60606
Rosemont, IL 60018                                                             (312) 569-1157
             Case 1:21-cv-00128-N/A Document 1                           Filed 03/22/21            Page 2 of 3

                                                                                                             Form 1-2
                              CONTESTED ADMINISTRATIVE DECISION


                                        Appraised Value of Merchandise

                                             Statutory Basis                                 Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                          Protest Claim
   Merchandise             Paragraph or                                           Paragraph or
                           Item Number                        Rate                Item Number                          Rate
                                                       25% Section 301                                       Excluded from
 Static converter              9903.88.01                                            9903.88.11
                                                         Duty Rate                                          Section 301 duties
covers, bases and
    housings                  8504.90.9650                     Free                8504.90.9650                        Free

                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a) ] an d th e Pr o t e st C lai m :
Liquidation with assessment of Section 301 tariffs – the subject products are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                      __________/s/ William R. Rucker ____________
                                                                                   Signature of Plaintiff's Attorney




                                                                                    March 22, 2021
                                                                                           Date
         Case 1:21-cv-00128-N/A Document 1              Filed 03/22/21   Page 3 of 3

                                                                                 Form 1-3

                                SCHEDULE OF PROTESTS

                                   Chicago, IL (3901)
                                        Port of Entry


    Protest      Date Protest   Date Protest        Entry             Date of          Date of
   Number           Filed          Denied          Number              Entry         Liquidation
3901-20-106978    2/19/2020      10/26/2020      9PM-26362022        9/27/2018        8/23/2019
3901-20-106978    2/19/2020      10/26/2020      9PM-26362030        9/27/2018        8/23/2019
3901-20-106978    2/19/2020      10/26/2020      9PM-26362576        9/26/2018        8/23/2019
3901-20-106978    2/19/2020      10/26/2020      9PM-26363038        9/27/2018        8/23/2019
3901-20-106978    2/19/2020      10/26/2020      9PM-26364069        10/1/2018        8/23/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26362121        10/2/2018        8/30/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26362758        10/7/2018        8/30/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26362766        10/7/2018        8/30/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26362774        10/7/2018        8/30/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26364325        10/3/2018        8/30/2019
3901-20-107109    2/21/2020      10/26/2020      9PM-26364812        10/8/2018        8/30/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26362683       10/14/2018         9/6/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26362782       10/11/2018         9/6/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26362832       10/11/2018         9/6/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365249       10/27/2018        9/20/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365272       10/27/2018        9/20/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365280       10/19/2018        9/13/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365298       10/14/2018         9/6/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365314        11/3/2018        9/13/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365371       10/27/2018        9/20/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365397        11/3/2018        9/27/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26365892       10/30/2018        9/20/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26366015       10/21/2018        9/13/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26366023       12/15/2018        9/13/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26367039       10/15/2018         9/6/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26370728       10/29/2018        9/20/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26370959       10/31/2018        9/27/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26372062        11/4/2018        9/27/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26372203        11/4/2018        9/27/2019
3901-20-107513    2/27/2020      10/26/2020      9PM-26368169        11/3/2018        9/27/2019
3901-20-107524    2/27/2020      10/26/2020      9PM-26367799       10/17/2018        9/13/2019


                                               If the port of entry shown
                                               above is different from the
                                               port of entry shown on the
                                               first page of the summons,
                                               the address of the District
                                               Director for such different
                                               port of entry must be given
                                               in the space provided.
